Citation Nr: 9932406	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression due to 
herbicidal exposure.

2.  Entitlement to service connection for flashbacks due to 
herbicidal exposure.

3.  Entitlement to service connection for short-term memory 
loss due to herbicidal exposure.

4.  Entitlement to service connection for concentration 
problems due to herbicidal exposure.

5.  Entitlement to service connection for heart pain due to 
herbicidal exposure.

6.  Entitlement to service connection for hemorrhoids due to 
herbicidal exposure.

7.  Entitlement to service connection for visual problems due 
to herbicidal exposure.

8.  Entitlement to service connection for gastritis due to 
herbicidal exposure.

9.  Entitlement to service connection for skin problems due 
to herbicidal exposure.

10.  Entitlement to service connection for weight problems 
due to herbicidal exposure.

11.  Entitlement to service connection for headaches due to 
herbicidal exposure.

12.  Entitlement to service connection for temporomandibular 
problems due to herbicidal exposure.

13.  Entitlement to service connection for premature baldness 
due to herbicidal exposure.

14.  Entitlement to service connection for joint and muscle 
pain due to herbicidal exposure.

15.  Entitlement to service connection for loss of feeling in 
the hand, fingers and right foot due to herbicidal exposure.

16.  Entitlement to service connection for fatigue due to 
herbicidal exposure.

17.  Entitlement to service connection for hypertension due 
to herbicidal exposure.

18.  Entitlement to service connection for fungus of the feet 
due to herbicidal exposure.

19.  Entitlement to service connection for sinus problems due 
to herbicidal exposure.

20.  Entitlement to service connection for high cholesterol 
due to herbicidal exposure.

21.  Entitlement to service connection for bronchitis due to 
herbicidal exposure.
22.  Entitlement to service connection for elevated liver 
enzymes due to herbicidal exposure.

23.  Entitlement to service connection for dizziness due to 
herbicidal exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to June 
1970.  He is currently rated at the 100 percent disability 
level for post traumatic stress disorder.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
depression, flashbacks, short-term memory loss, concentration 
problems, heart pain, hemorrhoids, visual problems, 
gastritis, skin problems, weight problems, headaches, 
temporomandibular problems, premature baldness, joint and 
muscle pain, loss of feeling in the hand, fingers, and right 
foot, fungus of the feet, fatigue, hypertension, sinus 
problems, high cholesterol, bronchitis, elevated liver 
enzymes, and dizziness due to herbicidal exposure.

2.  The appellant has not averred the presence of any 
specific disease listed in 38 C.F.R. § 3.309(e) as associated 
with exposure to certain herbicide agents.


CONCLUSION OF LAW

Well-grounded claims have not been presented for service 
connection for depression, flashbacks, short-term memory 
loss, concentration problems, heart pain, hemorrhoids, visual 
problems, gastritis, skin problems, weight problems, 
headaches, temporomandibular problems, premature baldness, 
joint and muscle pain, loss of feeling in the hand, fingers 
and right foot, fungus of the feet, fatigue, hypertension, 
sinus problems, high cholesterol, bronchitis, elevated liver 
enzymes, and dizziness due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1999); 38 
C.F.R. § 3.303 (1999).  The threshold question for the Board 
is whether the veteran has presented a well-grounded claim 
for service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 68 (1997).
To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition, the law provides that certain diseases 
associated with exposure to herbicide agents, including Agent 
Orange, may be presumed to have been incurred in service 
provided they become manifest to a compensable degree within 
the required time following service.  38 C.F.R. § 
3.307(a)(6).  Diseases subject to this presumption of service 
connection are set out in 38 C.F.R. § 3.309(e).  We note that 
the appellant has not averred, nor does the medical evidence 
of record show, any of the diseases set out in 38 C.F.R. 
§ 3.309(e).

The Board notes that both service in Vietnam between January 
9, 1962, and May 7, 1975, and the establishment of one of the 
diseases listed in 38 C.F.R. § 3.309(e) are required to 
establish entitlement to the in-service presumption of 
exposure to an herbicide.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999); McCart v. West, 12 Vet.App. 164 (1999).
In this case, the appellant contends that he has multiple 
disabilities associated with herbicidal exposure, including 
depression, flashbacks, short-term memory loss, concentration 
problems, heart pain, hemorrhoids, visual problems, 
gastritis, skin problems, weight problems, headaches, 
temporomandibular problems, premature baldness, joint and 
muscle pain, loss of feeling in the hand, fingers, and right 
foot, fungus of the feet, fatigue, hypertension, sinus 
problems, high cholesterol, bronchitis, elevated liver 
enzymes, and dizziness.  However, the Board finds that 
competent medical evidence to support this claim has not been 
presented, in particular, nexus evidence relating the 
currently claimed disorders to herbicide exposure in service.

We observe that the appellant is service-connected for post 
traumatic stress disorder (PTSD) and that medical records 
related to that disability show complaints of depression, 
flashbacks, memory loss, and concentration problems among 
other symptoms.  However, there is no medical information of 
record that suggests the presence of a disability apart from 
PTSD manifested by flashbacks, memory loss, and concentration 
problems.  The evidence of record does establish a diagnosis 
for major depressive disorder.  Notwithstanding the current 
psychiatric symptoms and diagnoses, this has not been related 
to herbicidal exposure by competent medical evidence.

Furthermore, the medical evidence of record is negative for a 
neurological, cardiovascular, gastrointestinal, dermatologic, 
respiratory, dental or oral, musculoskeletal, or liver 
disability related to herbicidal exposure by competent 
medical evidence.  The evidence of record shows that the 
appellant has refractive error of the eyes, but this a 
disorder not regarded as a disease or injury within the 
meaning of the applicable legislation.  See 38 C.F.R. 
§ 3.303(c).  The evidence of record further shows that the 
appellant had atypical chest pain in 1990, but hospital 
records associated with that incident fail to disclose any 
cardiovascular disability, to include a cardiovascular 
disability related to herbicidal exposure in service.  
Hypertension was noted to be controlled with diet.  The 
evidence of record also shows that the appellant was seen for 
multiple actinic keratoses in 1995 and that a skin biopsy 
revealed a intradermal nevus.  There are no medical findings 
of record that indicate the presence of any skin disorder 
related to herbicidal exposure.  Lastly, we observe that the 
appellant underwent surgery for repair of a deviated nasal 
septum in 1971 and that he was seen for acute bronchitis in 
1993.  Again, there are no medical findings of record that 
indicate that the appellant has chronic respiratory 
disability, involving the sinuses or lungs, due to herbicidal 
exposure.
The appellant's own supposition that he has depression, 
flashbacks, short-term memory loss, concentration problems, 
heart pain, hemorrhoids, visual problems, gastritis, skin 
problems, weight problems, headaches, temporomandibular 
problems, premature baldness, joint and muscle pain, loss of 
feeling in the hand, fingers and right foot, fungus of the 
feet, fatigue, hypertension, high cholesterol, sinus 
problems, bronchitis, elevated liver enzymes, and dizziness 
due to herbicide exposure in service does not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).

While medical literature concerning the effects of Agent 
Orange exposure and its use in Vietnam was submitted by the 
appellant as proof of his claim, this information is "too 
general and inconclusive" to render the appellant's claim 
well-grounded.  See Sacks v. West 11 Vet.App. 314, 317 
(1998).  Again, the Board notes that the appellant's lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

Because the appellant has failed to meet his initial burden 
of submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Morton v. 
West, Vet.App. 477, 485 (1999) and Epps, 126 F.3d at 1468.  
As the Board is not aware of the existence of additional 
evidence that might well ground the appellant's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  That notwithstanding, the Board views its discussion 
as sufficient to inform the appellant of the elements 
necessary to well ground his claim, and as an explanation as 
to why his current attempt fails.
ORDER

Service connection is denied for depression, flashbacks, 
short-term memory loss, concentration problems, heart pain, 
hemorrhoids, visual problems, gastritis, skin problems, 
weight problems, headaches, temporomandibular problems, 
premature baldness, joint and muscle pain, loss of feeling in 
the hand, fingers and right foot, fungus of the feet, 
fatigue, hypertension, high cholesterol, sinus problems, 
bronchitis, elevated liver enzymes, and dizziness due to 
herbicidal exposure.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

